Case 2:20-cv-00706-JLB-MRM Document 44 Filed 12/17/20 Page 1 of 1 PageID 291




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ROBIN MAKI, an individual,

             Plaintiff,

v.                                           Case No. 2:20-cv-00706-JLB-MRM

ALAN J. HANKE, an individual, CARLO
SPERDUTI, an individual, S. MILLS
ROGERS, III, an individual, and IOLO
GLOBAL, LLC, a Wyoming limited
liability company,

             Defendants.
                                        /

                                       ORDER

      Plaintiff has settled with Defendant S. Mills Rogers. (Doc. 43.) Pursuant to

Local Rule 3.08(b), the claims against Mr. Rogers are DISMISSED, subject to the

right of Plaintiff or Mr. Rogers, within sixty days, to: (1) submit a stipulated form of

final order or judgment, or (2) move to reopen the case for good cause.

      ORDERED in Fort Myers, Florida, on December 17, 2020.
